On Motion for Rehearing.
MORROW, P. J.
Appellant was a tenant farmer. He had married his brother’s widow. She was the mother of nine children, eight of whom were members of the household. One daughter was married and lived in another state. The children in the family were of various ages, ranging from 2 to 21 years. Aldon Hassell, the deceased, was the eldest son. After a successful year in conducting the farm, the other members of the family disappeared. Appellant disposed of his crop, and, after advertising that a sale of his household effects would take place upon the 22d day of December, the neighbors gathered and the property was sold to various persons. The premises were rented to another. The appellant, however, occupied one of the rooms. One night he aroused the members of the family who occupied the premises, and they, in company with the sheriff and a doctor, found the appellant in a wounded condition, who claimed that he had been assaulted with a knife. Suspicion was aroused with reference to the absence of his family whom he had reported as having gone to visit relatives in Oklahoma. Upon inquiry of the relatives this was found to be untrue. A search of the premises developed that in a pit which had previously been dug in the yard there was buried the deceased, Aldon Hassell, his mother, and his seven brothers and sisters, all of whom the appellant, in his confession, admitted to have killed. All were killed with a bludgeon, except Aldon, who was killed by the discharge of a shotgun. Facts corroborating the confession were proved by numerous witnesses; their testimony and the discovery of physical facts ascertained through knowledge gotten from the appellant’s confession including the finding and identification of the bodies, the location of the wounds, the appellant’s attempted suicide, and other circumstances not necessary to detail.
There seems to have been no specific evidence on the subject of insanity. That issue, however, was submitted 'to the jury in a comprehensive charge, against which there was urged no objection upon- the trial nor complaint on appeal.
 Counsel for the appellant, after an unsuccessful effort to obtain compurgators to an application for a change of venue upon the ground of prejudice, attached his own affidavit thereto, setting out in some detail his reasons for the belief that a fair and impartial trial of the appellant could not be had in the county. Based upon these facts, appellant insists that the conditions were such as to demand a review of the court’s action 'in failing upon his own motion to change the venue. In article 560, C. C. P. 1925, the district judge is empowered, if he is satisfied that a fair and impartial trial cannot be had in the county, to order the venue changed on his own motion. Other provisions of the same chapter state the grounds and procedure upon which a change of venue may be had upon the application of the state or the accused. So far as we are aware, this court has never asserted or indicated that it has positive authority to set aside a judgment upon the- theory that the venue should have been changed, unless the ■ application therefor containing the terms and requisites prescribed by statute had been made and overruled. In some instances there have been complaints of the fact that the court, of his own motion, had changed the venue. In these, this court, on appeal, has, without exception, so far as we are aware, declined to interfere with the discretion of the trial judge as reflected by his failure to change the venue upon his own motion. See Ex parte Haley, 88 Tex. Cr. R. 649, 228 S. W. 208; Phipps v. State, 100 Tex. Cr. R. 607, 272 S. W. 209; Powell v. State, 99 Tex. Cr. R. 277, 269 S. W. 443; Henderson v. State, 104 Tex. Cr. R. 495, 283 *295S. W. 497; Thomas v. State, 100 Tex. Cr. R. 114, 272 S. W. 149; Parker v. State, 91 Tex. Cr. R. 68, 288 S. W. 943; Cray v. State, 43 Tex. Cr. R. 300, 65 S. W. 375; Welk v. State, 99 Tex. Cr. R. 235, 265 S. W. 914. It may be, as appellant’s counsel insists in bis brief, that bis inability to procure compurgators is in itself indicative of tbe existence of prejudice against tbe accused or prejudgment of bis case. Even so, tbe trial court and this court, on tbe subject of a change of venue, would be controlled by the written law which commits to tbe discretion of tbe trial court tbe right to change tbe venue, without a motion, if be regards tbe conditions such as to preclude the probability of a fair and impartial trial. It also commits to tbe trial court tbe power to change tbe venue upon the Application of either the state or the accused, supported by tbe affidavit of two credible persons who are residents of the county. In tbe latter case, however, tbe application may be controverted and the action of the trial court would then be controlled by tbe evidence adduced. See article 562, C. C. P. 1925; Henderson v. State, 89 Tex. Cr. R. 21, 229 S. W. 535; Parker v. State, 91 Tex. Cr. R. 68, 238 S. W. 943; Ross v. State, 93 Tex. Cr. R. 531, 248 S. W. 685; Mc-Neely v. State, 104 Tex. Cr. R. 263, 283 S. W. 522; Langhorn v. State, 105 Tex. Cr. R. 470, 289 S. W. 57. Tbe record in tbe present case fails to warrant a reversal of the action of the trial court on account of tbe matter under consideration. ’
Several individual jurors were challenged for cause. In bill No. 2 tbe examination of a juror is set out at length. It appears that be haá read in tbe newspapers an account of tbe purported confession and bad beard some talk of mob violence; that from what be had beard he bad formed an impression touching the merits of the case. Quoting him, be said:
“I have merely formed an impression as to bis guilt from what I read and beard; but, if I were selected as a juror, I could wholly disregard what I may have heard or read about the matter, not take that into consideration, but try the case, and decide the case solely from the testimony produced on the witness stand. And I would do that.”
While there is some variation in the verbiage of tbe examination of tbe other jurors, the bills of exceptions are not materially different from that in the one mentioned above. Each of the jurors said that he bad no fixed opinion; that be bad formed an impression touching the ease, but it would require no evidence to remove it, and that it could and would be discarded. By article 616, C. C. P., a juror is not disqualified by reason of tbe matters contained in subdivisions 1 to 11. Subdivision 12 relates to bias or prejudice. It is commanded (in subdivision 13) that tbe trial judge shall interrogate tbe juror who claims to have an opinion—
“and, if it appears to have been formed from reading newspaper accounts, communications, statements or reports or mere rumor or hearsay, and if the juror states that he feels able, notwithstanding such opinion, to render an impartial verdict upon the law and the evidence, the court, if satisfied that he is impartial and will render such verdict, may, in its discretion, admit him as competent to serve in such case.”
In tbe instant case, tbe examination of tbe jurors seems to bring tbe ruling of the court within the scope of the discretion vested in tbe trial judge by the thirteenth subdivision of tbe statute mentioned. See Ellison v. State, 12 Tex. App. 557; Bartlett v. State, 82 Tex. Cr. R. 468, 200 S. W. 839; Ashton v. State, 31 Tex. Cr. R. 479, 21 S. W. 47; and other cases collated in Branch’s Ann. Tex. P. C. § 561; 2 Vernon’s Tex'. Crim. Stat., 1916, art. 692, notes 37, 38, pp. 377, 378; Sapp v. State, 87 Tex. Cr. R. 606, 223 S. W. 459.
Bill No. 10, as qualified, shows that the juror was not challenged.
The attorney appointed by the court to represent the appellant appears to have performed the disagreeable duty with- commendable zeal and ability. From the record it appears that the trial was orderly and deliberate and no prejudicial error has been perceived. As stated above, there seems little evidence of insanity, save that which might arise in contemplating the conduct of the appellant. Upon a liberal charge the jury has determined that in committing the act, revolting as it seems, the appellant was sane and conscious of his wrongdoing. Conceding his- sanity in connection with the crime, the result of the trial and the assessment of the extreme penalty seem but the reasonable conclusion of a deliberate and dispassionate jury.
The motion is overruled.